DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Species III, Figures 1, 9-11B and 14A-B and Subspecies 12G and claims 1-18 in the reply filed on 04/18/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 13-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lombardino (US 6,055,747). With respect to claims 1-4, 7-8, 13-14 and 16, Lombardino discloses a shoe (see figures 1 and 4-5), comprising: a midsole (upper guide member 40, see figure 6) having a plurality of openings (apertures 42); a plate (upper portion 26, see figure 6) located above the midsole; a plurality of springs (compression springs 50), each spring of the plurality of springs located at least partially within a corresponding opening of the plurality of openings in the midsole (42); and a spring holding unit (lower guide member 30) located below the midsole, the spring holding unit i(30) including a plurality of spring holding members (a corresponding plurality of lower spring retainers 34 are positioned within the lower apertures 32 for receiving lower section of the plurality of compression springs 50) that each hold a corresponding spring (50) of the plurality of springs, and further including a plurality of branches wherein each branch of the plurality of branches (arms connecting apertures 32) connects corresponding spring holding members of the plurality of spring holding members;; wherein the plate extends within an area bounded by a first wall of the midsole at a back of the shoe to a second wall of the midsole at a front of the shoe (the plate is designed to be inserted or molded within the heel portion of the sole layer 14 of a shoe); wherein the plurality of openings (apertures 42) in the midsole (40) are in a pattern to match a layout of the spring holding unit (30) such that each spring holding member (apertures 32) of the plurality of spring holding members of the spring holding unit aligns with the corresponding spring (50) of the plurality of springs that is at least partially within the corresponding opening (apertures 42) of the plurality of openings of the midsole (see figure 6); wherein each spring holding member of the plurality of spring holding members includes a surface (top surface of lower portion 22, see figure 6) on which the corresponding spring (50) of the plurality of springs sits, and includes a wall (retainer 34) around the surface to surround at least a portion of the corresponding spring that is on the spring holding member (30 & 20); the shoe further comprising: an outsole (sole layer 12); wherein the spring holding unit is located on the outsole (see figures 1, 4-5); and wherein the plurality of spring holding members includes at least three spring holding members; and wherein the plurality of branches includes at least three branches (see figure 6).
With respect to claims 17-18, Lombardino discloses a method for storing and returning energy to a foot of a human by a shoe (a shock absorption and energy return assembly for increasing the overall performance of a shoe by increasing the stability and shock absorption), the shoe including a midsole (40, see figure 6) having a plurality of openings (apertures 42), a plate (26) located above the midsole, a plurality of springs (50) wherein each spring of the plurality of springs is located at least partially within a corresponding opening of the plurality of openings in the midsole (see figures 1-6), and a spring holding unit (guide member 30) located below the midsole wherein the spring holding unit (30) includes a plurality of spring holding members (apertures 32 and retainers 34) that each hold a corresponding spring of the plurality of springs, and the spring holding unit (30) also includes a plurality of branches (arms) wherein each branch of the plurality of branches connects corresponding spring holding members (apertures 32) of the plurality of spring holding members, the method comprising: applying, with the foot, a force on the plate so as to move the plate toward the plurality of spring holding members to cause the plurality of springs to compress (heel of the user's foot presses against the heel portion of the mid-sole 14 thereby contracting the compression springs 50); and launching the foot due to the plate being moved apart from the plurality of spring holding members by the springs to cause the plate to return energy to the foot as the foot is being lifted (the compression springs 50 expand thereby forcing the upper guide member 40 and mid-sole 14 upwardly thereby returning the energy received from the heel of the foot during running or walking); and wherein the method further comprising: flexing at least one branch of the plurality of branches when the human steps on an uneven surface with the shoe.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardino in view of Healy et al. (US 6,568,102). Lombardino discloses the optimum dimensional relationships for the parts of the invention, to include variations in size, materials, shape, form, function and manner of operation, assembly and use. Lombardino as described above discloses all the limitations of the claims except for the specific materials. Healy et al. discloses that plates can be made of  material such as thermoplastic urethane (TPU), Hytrel.RTM., Zytel.RTM.,  nylon and/or carbon fiber to reduce weight. Healy et al. also discloses that sole layers can be made of carbon rubber, foam polyurethane or foam ethylene vinyl acetate. 
With respect to claims 5-6, it would have been obvious to one of ordinary skill in the art to make the plate of Lombardino from carbon fiber as taught by Healy et al. to reduce the weight of the plates. Also to make the insole of Lombardino in view of Healy et al. from ethylene-vinyl-acetate (EVA) as taught by Healy et al., since Healy et al. discloses that sole layers can be made of EVA.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claims 9-12, it would have been obvious to one of ordinary skill in the art to make the spring holding unit of Lombardino from thermoplastic polyurethane, a thermoplastic elastomer, or carbon fiber in view of Healy et al., since Healy et al. discloses that sole layers can be made of EVA.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claims 10-11, the combination of Lombardino/Healy et al. discloses wherein each branch of the plurality of branches comprises a material that is flexible (thermoplastic elastomer); wherein the spring holding unit is configured such that each branch of the plurality of branches is independently flexible (explicit to thermoplastic elastomer) from the other branches of the plurality of branches.
With respect to claim 12, the combination of Lombardino/Healy et al. discloses wherein each branch of the plurality of branches comprises a material that is rigid (thermoplastic urethane).
Claim Rejections - 35 USC § 103
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over SEO (Pub. No. US 2021/0212892) in view of Lombardino. With respect to claim 1, SEO discloses a shoe (see figures 1-8), comprising: a midsole (sole 20, see figure 3) having a plurality of openings (23); a plate (insole layer 10) located above the midsole (20); a plurality of springs (compression springs 11), each spring of the plurality of springs located at least partially within a corresponding opening (23) of the plurality of openings in the midsole (see figure 6). SEA does not appear to disclose a spring holding unit located below the midsole, the spring holding unit including a plurality of spring holding members that each hold a corresponding spring of the plurality of springs, and further including a plurality of branches wherein each branch of the plurality of branches connects corresponding spring holding members of the plurality of spring holding members. Lombardino discloses a spring holding unit (guide member 30) located below the midsole, the spring holding unit including a plurality of spring holding members that each hold a corresponding spring of the plurality of springs (plurality of compression springs 50 are aligned within the perimeter of the lower guide member 30 for providing maximum stability and response for the user), and further including a plurality of branches (arms, see figure 6) wherein each branch of the plurality of branches connects corresponding spring holding members of the plurality of spring holding members. Therefore, it would have been obvious to one of ordinary skill in the art to provide a spring holding unit to the shoe of SEO as taught by Lombardino so that the plurality of compression springs can be aligned within the perimeter of the spring holding unit/guide member for providing maximum stability and response for the user.
With respect to claims 2-4, SEO/Lombardino discloses wherein each spring holding member (apertures 32 and retainers 34, see figure 6 of Lombardino) of the plurality of spring holding members is circular; and wherein a width of each branch (arms) of the plurality of branches is smaller than a diameter of each of the corresponding spring holding members (apertures 32 and retainers 34 of Lombardino) to which the branch is connected; wherein the shoe further comprising: an insole (inner sole 40 of SEO, see figure 3) that is located above the plate (layer 10); wherein the plate (10) is shorter in length than a length of the insole (40, see figure 3) such that a front portion of the insole extends farther forward than a front end of the plate and such that a back portion of the insole extends farther back than a back end of the plate (see figure 2).
With respect to claims 4-5, SEO/Lombardino discloses the plate can be made of carbon fiber (see paragraph [0058] of SEO) and insoles can be made of polyethylene (see paragraph [0057] of SEO).
With respect to claims 7-8, SEO/Lombardino discloses wherein the plate (layer 10 of SEO) extends within an area bounded by a first wall of the midsole (layer 20, see figure 2) at a back of the shoe to a second wall of the midsole at a front of the shoe; wherein the plurality of openings (openings 23) in the midsole are in a pattern to match a layout of the spring holding unit (as taught by Lombardino) such that each spring holding member of the plurality of spring holding members of the spring holding unit aligns with the corresponding spring of the plurality of springs that is at least partially within the corresponding opening of the plurality of openings of the midsole.
With respect to claims 9-12, SEO/Lombardino discloses sole layers/elements to be made from polyurethane, polyethylene, carbon fiber that can be flexible or rigid.
With respect to claims 13-14 and 16, SEO/Lombardino discloses wherein each spring holding member of the plurality of spring holding members includes a surface (top surface of layer 20) on which the corresponding spring of the plurality of springs sits, and includes a wall (peripheral wall surrounding openings 23 in figure 3 of Lombardino) around the surface to surround at least a portion of the corresponding spring that is on the spring holding member; wherein an outsole (as taught by Lombardino); wherein the spring holding unit can be located on the outsole; and wherein the plurality of spring holding members includes at least three spring holding members (see figure 6 of Lombardino); and wherein the plurality of branches includes at least three branches.
With respect to claim 15, SEO/Lombardino discloses a shoe comprising: an insole (inner sole layer 40, see figure 3 of SEO); wherein the plate (sole layer 10) is under the insole (40) and extends over a first top surface a front portion of the midsole (see figure 2); wherein the front portion of the midsole (20) further includes a second top surface in front of the first top surface that is higher than the first top surface (see figure 2); and wherein a front portion of the insole is located on the second top surface (see figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoes with plurality of springs analogous to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        r



JMM
04/26/2022